EVERETT, Chief Judge
(concurring in part):
Collateral estoppel was not asserted at trial by the defense, when the Government offered evidence of appellant’s prior uncharged misconduct pursuant to Mil.R. Evid. 404(b). Consequently, the record of trial does not contain detailed information about the earlier acquittals, so the record does not properly raise this issue. Moreover, the military judge stated specifically that he would have reached his findings of guilty even without the contested evidence of uncharged misconduct.
Certainly, as a matter of settled constitutional law, collateral estoppel prevents the Government from relitigating in a later criminal trial issues which previously have been decided in favor of a defendant. Ashe v. Swenson, 397 U.S. 436, 90 S.Ct. 1189, 25 L.Ed.2d 469 (1970). However, as the principal opinion recognizes, there is divided authority as to whether the prosecution should be allowed to offer evidence of uncharged misconduct of which the accused has been acquitted in an earlier trial. Since the issue of collateral estoppel was first raised by the Court ex mero motu during oral argument and is not necessary for decision here, I shall reserve my views thereon until a later case.